IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39521

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 672
                                                  )
       Plaintiff-Respondent,                      )     Filed: October 12, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
DARYL JAMES HOLLINGSWORTH,                        )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified five-year
       sentence, with one and one-half years determinate, without modification, for
       aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Daryl James Hollingsworth pled guilty to aggravated assault. Idaho Code §§ 18-901,
18-905. The district court sentenced Hollingsworth to a unified term of five years, with one and
one-half years determinate, and retained jurisdiction. At the conclusion of the period of retained
jurisdiction, the district court relinquished jurisdiction upon the recommendation of the
jurisdictional review committee. Hollingsworth appeals, contending the district court abused its
discretion by relinquishing jurisdiction and failing to sua sponte reduce his sentence.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district



                                                 1
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594,
596-97 (Ct. App. 1990). The record in this case shows that the district court properly considered
the information before it and determined that probation was not appropriate.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); Toohill, 103 Idaho at 568, 650 P.2d at 710. When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007). Applying these standards, and having reviewed the record in this case, we
cannot say that the district court abused its discretion.
       Accordingly, the order relinquishing jurisdiction and requiring execution of
Hollingsworth’s original sentence, without modification, is affirmed.




                                                   2